DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/23/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of a patent granted on 17/126,535 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 1 and 11 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 10/22/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/22/21 is withdrawn.  Claims 4-10 and 15-19, directed to nonelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Alpert on 05/26/22.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) An injection control device for controlling injection by supplying an electric current to a fuel injection valve, the injection control device comprising:
a booster circuit boosting a battery voltage to generate a boosted voltage in a boost capacitor;
a boost controller configured to control the booster circuit to start boosting when the boosted voltage falls below a charge start threshold, and to end boosting when the boosted voltage rises above a full-charge threshold;
a drive circuit configured to supply the electric current to the fuel injection valve using the boosted voltage or the battery voltage;
a power interruption controller configured to interrupt the electric current supplied by the drive circuit to the fuel injection valve; and
a regeneration circuit passing a regenerative current from the fuel injection valve to the boost capacitor of the booster circuit, wherein the regenerative current is caused by interruption control by the power interruption controller,
wherein the boost controller is further configured to stop boosting by the booster circuit during a boost prohibition period before the boosted voltage reaches the full-charge threshold.

2. (Previously Presented) The injection control device according to claim 1,
wherein the power interruption controller is configured to perform the interruption control as at least one of:
interruption of the boosted voltage supplied to the fuel injection valve by the drive circuit when an energization current is equal to or greater than a peak current threshold, and
interruption of the battery voltage supplied to the fuel injection valve by the drive circuit.

3. (Previously Presented) The injection control device according to claim 1,
wherein the boost controller is further configured to stop boosting by the booster circuit in a predetermined first period, and
wherein the predetermined first period begins when an interruption is initiated by the power interruption controller.

4. (Currently Amended) The injection control device according to claim 1 further comprising:
a voltage detector detecting a flyback voltage generated in the fuel injection valve when the interruption control is performed by the power interruption controller,

wherein the boost prohibition period begins with the interruption control performed by the power interruption controller,
wherein the boost prohibition period ends with a fall of the flyback voltage generated in the fuel injection valve caused by the interruption control below [[the]]a predetermined first voltage, and
wherein the fall of the flyback voltage is detected by the voltage detector.

5. (Currently Amended) The injection control device according to claim 1 further comprising:
a voltage detector detecting a flyback voltage generated by the fuel injection valve when the interruption control is performed by the power interruption controller, and
a differential processor differentiating the flyback voltage once or twice,

wherein the boost prohibition period begins with the interruption control performed by the power interruption controller, and
wherein the boost prohibition period ends with a satisfaction of a predetermined condition by a differential processor processed value of the flyback voltage.

6. (Currently Amended) The injection control device according to claim 1 further comprising:
a current detector detecting [[a]]the regenerative current generated in the regeneration circuit when the power interruption controller performs the interruption control,

wherein the boost prohibition period begins when the interruption control is performed by the power interruption controller,
wherein the boost prohibition period ends when the regenerative current generated in the regeneration circuit decreases below a predetermined first current, and
wherein the decrease of the regenerative current is detected by the current detector.

7. (Currently Amended) The injection control device according to claim 1 further comprising:
a voltage detector detecting a flyback voltage generated in the fuel injection valve when the interruption control is performed by the power interruption controller, and 

wherein the boost prohibition period begins when the flyback voltage generated in the fuel injection valve rises above a predetermined second voltage,
wherein the rise of the flyback voltage is caused by the interruption control performed by the power interruption controller, and
wherein the boost prohibition period ends when the flyback voltage falls below a predetermined third voltage.

8. (Previously Presented) The injection control device according to claim 1 further comprising:
a voltage detector detecting a flyback voltage generated in the fuel injection valve when the interruption control is performed by the power interruption controller, and
wherein the boost controller is further configured to stop the boost control of the booster circuit in a predetermined second period after the flyback voltage generated in the fuel injection valve is greater than a predetermined fourth voltage.

9. (Currently Amended) The injection control device according to claim 1 further comprising:
a current detector detecting a regenerative current generated in the regeneration circuit when the power interruption controller performs the interruption control,

wherein the boost prohibition period begins when the regenerative current generated in the regeneration circuit is greater than a threshold initiating boost prohibition current, and
wherein the boost prohibition period ends when the regenerative current is less than a predetermined third current.

10. (Currently Amended) The injection control device according to claim 1 further comprising:
a current detector detecting a regenerative current generated in the regeneration circuit when the power interruption controller performs the interruption control,

wherein the boost prohibition period begins when the regenerative current is greater than a threshold initiating boost prohibition current, and
wherein the boost prohibition period ends after a predetermined period.

11. (Previously Presented) An injection control device comprising:
a control circuit;
a booster circuit configured to generate a boost voltage, and including: a boost inductor, a boost switch, a boost resister, a boost diode, and a boost capacitor;
a regenerative circuit configured to pass a regenerative current towards the booster circuit;
a discharge switch located electrically between the booster circuit and a fuel injection valve;
a constant current switch located electrically between a battery voltage and the fuel injection valve;
a high side terminal configured for connection to a fuel injection valve;
a low side terminal configured for connection to a low side of the fuel injection valve, and associated with a low-side voltage;
a low-side drive switch; and
a current detection resistor configured to receive current from the low-side drive switch,
wherein the control circuit is configured to:
(i) start charging the boost capacitor by controlling the boost switch when the boost voltage is equal to or smaller than a predetermined charge start threshold; and
(ii) stop charging the boost capacitor by controlling the boost switch when the boost voltage is equal to or greater than a full-charge threshold; and
(iii) prohibit the booster circuit from charging the boost capacitor during a boost prohibition period; and
(iv) start the boost prohibition period when a power interruption controller interrupts electric current supplied by the drive circuit to the fuel injection valve.

12. (Original) The injection control device according to claim 11,
wherein the boost prohibition period begins based at least partly upon satisfying at least one of the following conditions:
(i) a stop-the-fuel-injection-valve instruction is sent or received;
(ii) a low-side voltage is equal to or greater than a threshold-initiating low-side voltage;
(iii) a regenerative current is equal to or greater than a threshold-initiating regenerative current; and
(iv) an energization current of the fuel injection valve is equal to or greater than a threshold peak current.

13. (Previously Presented) The injection control device according to claim 12,
wherein the boost prohibition period ends based at least partly upon satisfying at least one of the following conditions:
(i) a predetermined first period is passed after beginning the boost prohibition period;
(ii) the low-side voltage is equal to or smaller than a threshold-terminating low-side voltage;
(iii) a first order differential value of the low-side voltage is equal to or smaller than a threshold-terminating-first-order value;
(iv) a second order differential value of the low-side voltage is equal to or smaller than a threshold-terminating-second-order value; and
(v) the regenerative current is equal to or smaller than a threshold-terminating regenerative current.

14. (Previously Presented) The injection control device according to claim 13,
wherein the boost prohibition period ends based at least partly upon satisfying the following condition:
(i) the predetermined first period is passed after beginning the boost prohibition period.

15. (Currently Amended) The injection control device according to claim 13,
wherein the boost prohibition period ends based at least partly upon satisfying the following condition:
(ii) the low-side voltage is equal to or smaller than the threshold-terminating low-side voltage[[;]].

16. (Previously Presented) The injection control device according to claim 13,
wherein the boost prohibition period ends based at least partly upon satisfying the following condition:
(iii) the first order differential value of the low-side voltage is equal to or smaller than the threshold-terminating-first-order value.

17. (Currently Amended) The injection control device according to claim 13,
wherein the boost prohibition period ends based at least partly upon satisfying the following condition:
(iv) the second order differential value of the low-side voltage is equal to or smaller than the threshold-terminating-second-order value[[;]].

18. (Previously Presented) The injection control device according to claim 13,
wherein the boost prohibition period ends based at least partly upon satisfying the following condition:
(v) the regenerative current is equal to or smaller than the threshold-terminating regenerative current.

19. (Canceled)

20. (Currently Amended) The injection control device according to claim 1,
wherein the boosting is stopped by the booster circuit during the boost prohibition period while the boosted voltage is between the charge start threshold and the full-charge threshold.

Allowable Subject Matter
Claims 1-18 and 20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
MAYUZUMI (US 8,081,498) is considered to be the closest prior art of record.
Regarding claim 1, MAYUZUMI discloses an injection control device (i.a. Fig. 7) for controlling injection by supplying electric current to a fuel injection valve, the boost control device comprising:
a booster circuit (100) boosting a battery voltage (1) to generate a boosted voltage in a boost capacitor (130);
a boost controller (150) configured to control the booster circuit to start boosting when the boosted voltage falls below a charge start threshold (i.a. col. 8 lines 24-26), and to end boosting when the boosted voltage rises above a full-charge threshold (i.a. col. 9 lines 26-28);
a drive circuit (200) supplying electric current to a fuel injection valve using the boosted voltage (100A) or the battery voltage (210);
a power interruption controller (300) configured to interrupt electric current supplied by the drive circuit to the fuel injection valve (via switches 202,212,221,222); and
a regeneration circuit (51,52) passing a regenerative current from the fuel injection valve to the boost capacitor of the booster circuit (col. 14 lines 42-44), wherein the regenerative current is caused by interruption control by the power interruption controller (col. 14 lines 45-48), 
wherein the boost controller is further configured to stop boosting by the booster circuit during a boost prohibition period (i.e. after 403, see Fig. 3a).
The prior art fails to teach or render obvious the claim limitation “wherein the boost controller is further configured to stop boosting by the booster circuit during a boost prohibition period before the boosted voltage reaches the full-charge threshold” in the manner defined in the instant amended claim 1.
Regarding claim 11, MAYUZUMI discloses (Fig. 7) an injection control device comprising:
a control circuit (300);
a booster circuit (100) configured to generate a boost voltage (col. 6 lines 34-36), and including: a boost inductor (110), a boost switch (120), a boost resister (160), a boost diode (140), and a boost capacitor (130);
a regenerative circuit (51,52) configured to pass a regenerative current towards the booster circuit (col. 14 lines 42-44);
a discharge switch (202) located electrically between the booster circuit and a fuel injection valve (31,32)(Fig. 7);
a constant current switch (212) located electrically between a battery voltage (210) and the fuel injection valve (Fig. 7);
a high side terminal configured for connection to a fuel injection valve (upper ends of 31,32);
a low side terminal configured for connection to a low side of the fuel injection valve (lower ends of 31,32), and associated with a low-side voltage;
a low-side drive switch (221,222); and 
a current detection resistor (223) configured to receive current from the low-side drive switch (Fig. 7),
wherein the control circuit is configured to:
(i) start charging the boost capacitor by controlling the boost switch when the boost voltage is equal to or smaller than a predetermined charge start threshold (implied at col. 8 lines 24-26); and
(ii) stop charging the boost capacitor by controlling the boost switch when the boost voltage is equal to or greater than a full-charge threshold (implied at col. 9 lines 26-28); and
(iii) prohibit the booster circuit from charging the boost capacitor during a boost prohibition period (i.e. after 403).
The prior art fails to teach or render obvious the claim limitation “wherein the control circuit is configured to: …(iv) start the boost prohibition period when a power interruption controller interrupts electric current supplied by the drive circuit to the fuel injection valve” in the manner defined in the instant claim 11.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747